UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1605


In re:    HIEDA A. KEELER,

                Petitioner.



                 On Petition for Writ of Mandamus.
                       (4:15-cv-00019-AWA-TEM)


Submitted:   August 20, 2015                 Decided:   August 24, 2015


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Hieda A. Keeler, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Hieda    Keeler    petitions     for     a    writ    of   mandamus    seeking

orders directing the district court judge and magistrate judge

to recuse themselves from Keeler’s civil cases, vacating the

district court’s previous orders denying her motions to recuse,

and vacating the district court’s orders denying her motions for

cessation of torture.           We conclude that Keeler is not entitled

to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.                 Kerr v. United States Dist.

Court, 426 U.S. 394, 402 (1976); United States v. Moussaoui, 333

F.3d 509, 516-17 (4th Cir. 2003).                   Further, mandamus relief is

available only when the petitioner has a clear right to the

relief sought.         In re First Fed. Sav. & Loan Ass’n, 860 F.2d

135,   138     (4th   Cir.   1988).      Mandamus       may   not    be    used     as   a

substitute for appeal.           In re Lockheed Martin Corp., 503 F.3d

351, 353 (4th Cir. 2007).

       We   conclude     that   the   Keeler    has    not    made   the    requisite

showing      entitling    her   to    relief.        Accordingly,     we     deny    the

petition for a writ of mandamus and deny Keeler’s motion to

enter new evidence as moot.               We dispense with oral argument

because the facts and legal contentions are adequately presented




                                         2
in the materials before this court and argument would not aid

the decisional process.

                                              PETITION DENIED




                              3